UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6095


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ISMALIUS JARON WHITE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:06-cr-00068-FL-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before DIAZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ismalius Jaron White, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ismalius Jaron White appeals the district court’s order denying relief on his motion

for a sentence reduction under § 404 of the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194. We review the district court’s decision to grant or deny a motion under the First

Step Act for abuse of discretion. United States v. Jackson, 952 F.3d 492, 497, 502 (4th

Cir. 2020). The court abuses its discretion if it acts arbitrarily or irrationally, fails to

consider judicially recognized factors, or relies on erroneous factual or legal

premises. United States v. High, 997 F.3d 181, 187 (4th Cir. 2021).

       On appeal, White disputes the district court’s conclusion that a sentence reduction

would not serve the 18 U.S.C. § 3553(a) sentencing factors. However, the record reflects

that the court thoroughly discussed and considered the § 3553(a) factors and reasonably

concluded that a sentence reduction was inappropriate in light of White’s characteristics,

history, offense conduct, and post-sentencing conduct. We therefore conclude that the

court acted within its discretion in denying White’s motion.

       Accordingly, we affirm the district court’s order and deny White’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2